BOND, J.
The one fact which shakes my confidence in the verdict in this case is the complete faith which Mr. Harley has in the witnesses for his client. After going over the case again, however, I cannot say that the trial was not as good a trial as was possible within the limits of the capacity of the tribunal. While the evidence on behalf of the plaintiff was repeated by several witnesses, it had weaknesses and it failed to carry conviction to my mind. As I have said, it seemed to me doubtful whether a lease of such valuable property to such high rental for a term of three years would.be left to a mere word-of-mouth understanding; the length of time and the beginning of it at a date after the occupancy had begun suggest to- me on inclination on the part of the witnesses to see facts by hindsight in conformity with the legal requirements. Now, additional testimony is offered on the same point. I question whether it would be proper for me to order a now trial for the consideration of that testimony, but, in any event, I cannot feel that the plaintiff strengthened his case sufficiently, and conclude that I should let the verdict stand.